
	
		II
		111th CONGRESS
		1st Session
		S. 2062
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on
		  phosphoric acid, tris (2-ethylhexyl) ester.
	
	
		1.Phosphoric acid, tris (2-ethylhexyl)
			 ester
			(a)In generalHeading 9902.24.62 of the Harmonized Tariff
			 Schedule of the United States (relating to phosphoric acid, tris (2-ethylhexyl)
			 ester) is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
